United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                No. 97-1194MN
                                _____________

Shirley Ziegler,                       *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       * On Appeal from the United
                                       * States District Court for
Beverly Enterprises-Minnesota, Inc.,   * the District of
a California Corporation, doing        * Minnesota.
business as Woodrest Healthcare        *
Center, doing business as Woodrest     *
Nursing Home,                          *
                                       *
             Appellee.                 *
                                  ___________

                            Submitted: October 23, 1997
                                Filed: January 12, 1998
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, LOKEN and HANSEN, Circuit Judges.
                            ___________

RICHARD S. ARNOLD, Chief Judge.

     Shirley Ziegler appeals from the District Court’s1 order granting summary
judgment in favor of defendant Beverly Enterprises-Minnesota, Inc., dismissing her



      1
      The Hon. Donald D. Alsop, United States District Judge for the District of
Minnesota.
claims that she was fired because of her age in violation of the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. §§ 621-34 (1994), and the Minnesota Human
Rights Act (MHRA), Minn. Stat. § 363.03 (1997). A review of the record persuades
us that the District Court did not err. We therefore affirm.

                                          I.

       In 1993, at age 61, Shirley Ziegler was terminated from her position as
administrator of Woodrest Nursing Home by Beverly Enterprises-Minnesota, Inc., a
company which owns and operates nursing homes. Ziegler had worked at Woodrest
since before it opened in 1967. In 1972, Ziegler became administrator, a position she
held until her termination. From 1967 to 1982, Woodrest was privately owned by
Ziegler’s now-deceased husband. Contemporary Health Corporation bought Woodrest
in 1982. In 1983, Beverly bought Woodrest.

        When Beverly purchased Woodrest, it appointed an Area Manager to supervise
and evaluate the performance of a number of nursing home administrators. In Ziegler’s
first performance review in 1984, she received a good overall evaluation, meeting or
exceeding expectations in most of the reviewed areas. Ziegler was informed, however,
that she should “display a greater sense of cooperation with consultants - needs to
display a greater awareness of subordinates [sic] worth as supervisors and as part of
the team.” Appellant’s App., Ex. 5. The evaluation included a short list of future
objectives for Ziegler, one of which included “develop[ing] supervisor’s leadership
skills.” Id.

       Ziegler’s 1985 evaluation was similar to the one she received in 1984. The
overall review was positive, but the Area Manager noted that “Shirley needs to spend
greater efforts in developing staff through delegation and teaching. Holds operations
too close to the chest. Teach, train and develop.” Appellant’s App., Ex. 6. One of the


                                         -2-
three objectives given Ziegler for the coming year was improvement in employee
relations. Id. The record contains no evaluations for 1986 and 1987.

       In 1988, Beverly implemented a numerical “grading” system, with a “5”
representing “outstanding--substantively exceeds job requirements”; a “4,” “above
expectations--exceeds most job requirements”; a “3,” “meets expectations--
satisfactorily meets job requirements”; a “2,” “minimum expectations--barely meets
minimum job requirements”; and “1,” “below expectations--fails to meet minimum job
requirements.” On this new evaluation form, Ziegler received mostly threes and fours
and an overall evaluation of above average. Appellant’s App., Ex. 7.

        Wes Hodges became Ziegler’s supervisor in 1989. Hodges’s first evaluation of
Ziegler consisted mostly of threes and fours. In the areas of “[i]s accessible to
employees and helpful in resolving their problems,” “[d]elegates work to employees
consistent with their ability to accept it,” and “[e]stablishes good working relationships
with other dept. and admin. staff,” however, Ziegler received two twos and a two and
a half, respectively. Appellant’s App., Ex. 8. Hodges identified the need to “enhance
employee relations and communications” as the second most important and mutually
agreed upon objective for Ziegler to accomplish in the next year. Id.

    Accompanying Ziegler’s 1990 performance evaluation is an interoffice
memorandum from Hodges to Ziegler in which he states that

      [t]his is a difficult evaluation in that it reports a slippage from prior
      evaluations. . . . [T]he primary area of concern is associate relations.
      This is an area that must improve during 1991. It was and continues in
      1991 as one of the company goals. Our area management team is ready
      to assist you and Woodrest in improving this critical area. . . .




                                           -3-
Appellant’s App., Ex. 9. While Ziegler’s strengths were still noted, the evaluation was
considerably more negative than in the past. Ziegler received a one in the area of
“[i]nspires employees to perform in an outstanding manner.” Id. Hodges’s written
comments state “[a]rea of critical concern - autocratic magement [sic] style.” Id. In
conjunction with the category evaluating “[i]s accessible to employees and helpful in
resolving their problems,” Hodges noted that “associates [are] reluctant to discuss due
to unperdictable [sic] attitude.” Id. Ziegler received twos in the areas of “[d]elegates
work to employees . . .” and “[e]stablishes good working relationships with other dept.
and admin. staff.” Id. Hodges’s written comments included “[Ziegler] [h]as not
allowed Dept. Mgr’s. freedom to manage their depts.” and “[m]anagement style
inhibits good relationships.” Id. The objectives section stated “[e]nhance employee
relations: Numerous associate complaints,” and it was noted that this objective had not
been met during the appraisal period. Id.

      Hodges’s memo to Ziegler in conjunction with her 1991 performance review
includes    high     praise    for     Woodrest’s    financial   performance      and
“outstanding . . . improvement . . . in the collection of past due receivables.”
Appellant’s App., Ex. 12. As a result of these successes, Hodges indicated that
Woodrest had the potential to receive the Beverly Enterprises E-Award for excellence.
However, Hodges also discussed the largely negative sentiments expressed by
employees in an “Associate Attitude Survey” conducted by Beverly. Hodges
expressed concern about Ziegler’s troubles with associate relations and her failure to
improve in this area. In the memorandum introducing the evaluation Hodges wrote:

      The recently completed Associate Attitude Survey points out several
      areas of continuing concern. We view this as a very serious deficiency.
      This is particularly important in light of our emphasis on associate
      relations during the past two years. Three areas are of primary concern:
      consistent and fair application of rules and policies; open and honest
      communications; facility work atmosphere.


                                          -4-
      As the top management representative at Woodrest it is your
      responsibility to see that these areas of concern are corrected. In our
      discussion today I will be offering several suggestions to assist you. I
      urge you to consider them seriously.

      It is our current intention to conduct a follow up Associate Attitude
      Survey in approximately six months. Significant improvement will be
      expected. If necessary a follow up performance evaluation will also be
      given at that time. Consideration of a salary adjustment will be dependent
      upon improvement is [sic] associate relations. Our human resources staff,
      area consultants and I are all available to assist you in meeting the
      objective of improved associate relations.


Appellant’s App., Ex. 11. The performance evaluation noted improvement in Ziegler’s
planning and scheduling performance but reflected the serious concern expressed in
Hodges’s memo. Ziegler received several twos and a one, all in areas addressing
leadership abilities and employee relations. In his overall evaluation, Hodges again
rated Ziegler’s performance as unsatisfactory.

       The follow-up Associate Attitude Survey indicated that in spite of Woodrest’s
subsequent receipt of the E-Award and its potential to win it again in 1993, little had
changed with regard to employee dissatisfaction at Woodrest. In his memorandum to
Ziegler accompanying her 1992 performance evaluation, Hodges directed her to take
ten specific steps in a final attempt to ameliorate her leadership skills and her standing
as an administrator among her fellow employees. Hodges concluded the directive by
stating:

      The actions outlined in this memorandum are intended to assist you in
      resolving the management concerns that have been expressed by the
      associates at Woodrest. Actual resolving of the stated associate concerns
      remains your sole responsibility.



                                           -5-
      The continuation of the associate concerns is a serious matter. You need
      to be aware and understand that this performance evaluation is a final
      warning. Further, your failure to comply with any of the actions required
      in this memorandum may result in your immediate discharge.


Appellant’s App., Ex. 14. Ziegler received several ones and twos on this evaluation,
with written comments reflecting the poor results of the Associate Attitude Survey.
Hodges gave Ziegler an overall unsatisfactory rating. Id.

       On April 27, 1993, Hodges wrote to Beverly’s Regional Director of Human
Resources and Vice President of Operations to “request and recommend[] that
permission be secured from our corporate office to terminate the employment of Shirley
Ziegler. . . . Associate relations and associate morale are at an all time low as a result
of the management style of Mrs. Ziegler.” Hodges then provided some background
about Ziegler’s employment history and discussed his view that her performance had
deteriorated. He provided specific examples of faults, and based his recommendation
of termination on her leadership style. Appellant’s App., Ex. 16. In May of 1993,
Ziegler was offered the choice to resign or be terminated. After failing to resign, she
was terminated.

       Ziegler filed a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC), which was cross-filed with the Minnesota Human Rights
Commission (MHRC). The EEOC investigated, and both the EEOC and the MHRC
issued right to sue letters. Ziegler filed suit claiming that Beverly terminated her
because of her age, in violation of the ADEA and MHRA, and in breach of an
employment contract. The District Court granted Beverly’s motion for summary
judgment, holding that Ziegler failed to establish a prima facie case because of failure
to produce evidence that she was performing her job at a level commensurate with her
employer’s legitimate expectations. The Court also held that Beverly articulated a



                                           -6-
legitimate reason for the termination, and that Ziegler failed to adduce sufficient
evidence that the proffered reason for the termination was not the real reason.

       On appeal, Ziegler asserts that comments and questions directed to her about
retirement during the same years in which her evaluations deteriorated raise an
inference of a discriminatory motive for the termination. She also contends that the
strong financial performance of the facility during these years undermines Beverly’s
claim that she was not fulfilling its expectations. We believe, to the contrary, that the
record amply supports the conclusion that Beverly terminated Ziegler for her failure in
the area of associate relations, and fails to raise a genuine issue of material fact that
Beverly terminated Ziegler because of her age.

                                           II.

        To establish a claim under the ADEA, a plaintiff must show that her employer
intentionally discriminated against her. Hutson v. McDonnell Douglas Corp., 63 F.3d
771, 775 (8th Cir. 1995). To avoid summary judgment in a case in which there is no
direct evidence of intentional discrimination, plaintiff must establish a prima facie case
of age discrimination by producing evidence that (1) she is a member of a protected age
group; (2) she was performing her job at a level that met her employer’s legitimate
expectations; (3) she was discharged; and (4) she was replaced by a younger person.
See id. at 776. Once the plaintiff establishes a prima facie case of discrimination, the
burden of production shifts to the employer to articulate a legitimate, non-
discriminatory reason for the employment decision. Id. at 776-77. If the employer
provides a non-discriminatory reason, the presumption of discrimination disappears,
and the burden shifts back to the plaintiff to show that discrimination was the true
reason for the employment decision. Id.




                                           -7-
                                          III.

       The District Court correctly determined that there was no genuine issue of
material fact as to whether Ziegler failed to perform her job at a level that met
Beverly’s legitimate expectations. Ziegler contends that because she was rated
favorably overall in her 1988 and 1989 evaluations, and continually received high
marks for her financial management skills, as evidenced in particular by the E-Awards,
she satisfied Beverly’s legitimate expectations. We disagree. Ziegler’s evaluations are
replete with comments directed towards Beverly’s dissatisfaction with Ziegler’s
leadership and interpersonal skills. Financial management is an important skill for an
administrator, but an employer may legitimately place equal or greater importance on
leadership and people skills.

      Ziegler relies on Brewer v. Quaker State Oil Refining Corp., 72 F.3d 326 (3d
Cir. 1995). Although we find similarities between the cases, the differences are
significant. Mr. Brewer, who was a salesperson for Quaker State for 24 years, was
fired in 1992 in spite of the fact that he had received overall ratings of “competent” in
his past five evaluations, and was the only salesperson in the Detroit region to exceed
his sales quota, and to receive a sales bonus in 1991 and 1992. Id. at 329-30. Quaker
State’s reasons for the firing were that Brewer had “continuous performance problems,
including poor follow-up on customer requests, poor communications with clients and
with management, [spent] too little [time] in his territory and [submitted] late and
ambiguous sales reports.” Id. at 330. There was also evidence that Brewer had
demonstrated these types of deficiencies throughout his tenure at Quaker State.
However, in light of Quaker State’s Executive Vice President of Sales’ statements that
“sales volume is ‘extremely important in evaluating a salesperson,’ and represents ‘the
best simple measure’ of a salesperson’s performance,” the Third Circuit held that




                                          -8-
Brewer had met his prima facie case and raised an inference of pretext.2 Id. at 331-32
(citation to record omitted).

       We are of course not bound by Brewer, which comes from another circuit. Even
if we were, it would not require a holding for the plaintiff on this record. Ziegler’s
problems communicating and relating with her staff conflicted with Beverly’s stated
performance goals for her. There is no evidence that Beverly believed financial skills
were either the most important standard of her job performance or the best simple
measure of a supervisor’s performance. Thus, Woodrest’s receipt of the E-Award is not
analogous to the sales bonuses awarded to Brewer. Rather, Ziegler’s problems
diminished her effectiveness as a supervisor. Beverly documented this deficiency as a
growing concern, and the employee-attitude surveys contributed to and reinforced this
view. The District Court correctly determined that Ziegler failed to establish a prima
facie case of age discrimination.

       In addition, we agree with the District Court that Beverly offered a legitimate,
non-discriminatory reason for her termination: Ziegler’s poor reviews over a significant
period. The Court then examined whether Ziegler raised a factual question that the poor
reviews were pretextual reasons for her termination. Ziegler states that on four
occasions over a period of three years she was asked by Hodges about her plans for
retirement. She contends that these questions about retirement, in combination with her
poor evaluations in the same years that Woodrest was receiving the E-Award, suggest
age-based animus on the part of Beverly. We think not. Ziegler’s difficulties with
leadership and interpersonal skills were noted as early as 1984, and resulted in negative
performance evaluations beginning in 1990. From 1990 forward, Ziegler was on notice
that a favorable review was dependent on improvement in these problem areas. Each
review was accompanied by offers of assistance from consultants and Beverly’s human
resources staff. Hodges’s suggestions to Ziegler to consider retiring, in our view, show



      2
       The Court also rested its decision on substantial evidence of age animus.
                                          -9-
no more than that Hodges wanted Ziegler to leave Beverly.3 Retirement would have
been an easier and less contentious option, at least from the employer’s viewpoint, than
termination. We do not think that suggesting retirement to an employee who is eligible
for retirement, and who is not performing satisfactorily, provides a reasonable basis for
inferring age discrimination.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
        Ziegler analogizes the questions and comments Hodges directed to her about
retirement to the evidence of age animus presented by prevailing plaintiffs in Hudson
v. Normandy Sch. Dist., 953 F.2d 410 (8th Cir. 1992), Radabaugh v. Zip Feed Mills,
Inc., 997 F.2d 444 (8th Cir. 1993), and Kehoe v. Anheuser-Busch, Inc., 995 F.2d 117
(8th Cir. 1993). Without discussing in detail the distinguishing aspects of these cases,
we observe that each turned on evidence of age animus significantly greater than that
offered by Ziegler.

                                         -10-